Name: Council Regulation (EEC) No 594/93 of 8 March 1993 on the conclusion of the Protocol defining, for the period 3 May 1992 to 2 May 1994, the fishing opportunities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the People' s Republic of Angola on fishing off Angola
 Type: Regulation
 Subject Matter: economic policy;  international affairs;  European construction;  fisheries
 Date Published: nan

 Official Journal of the European Communities No L 64/316 . 3 . 93 COUNCIL REGULATION (EEC) No 594/93 of 8 March 1993 on the conclusion of the Protocol defining, for the period 3 May 1992 to 2 May 1994, the fishing opportunities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas it is in the Community's interest to approve the Protocol, HAS ADOPTED THIS REGULATION :Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament (2), Whereas the two parties have held negotiations pursuant to the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola (J), signed in Luanda on 1 February 1989, to determine the amendments or additions to be made to the Agreement on the expiry of the application period of the third Protocol annexed thereto ; Whereas, as a result of those negotiations, a new Protocol defining, for the period 3 May 1992 to 2 May 1994, the fishing opportunities and financial compen ­ sation provided for in the said Agreement was initialled on 12 June 1992 ; Article 1 The Protocol defining, for the period 3 May 1992 to 2 May 1994, the fishing opportunities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola is hereby approved on behalf of the Community. The text of the protocol is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 March 1993. For the Council The President N. HELVEG PETERSEN O OJ No C 188, 25. 7 . 1992, p. 9 . (l) Opinion delivered on 12 February 1992 (not yet published in the Official Journal). O OJ No L 341 , 3 . 12 . 1987, p. 2 .